Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 1 of 16 PagelD: 218

EXHIBIT B
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 2 of 16 PagelD: 219

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DOGA CANCA

Plaintiff,
No.: 19-12318

Vv.
Civil Action No, 3:19-cv-12318-MAS-ZNO

AMAZON.COM, INC.

and DECLARATION OF DOGA CANCA

AMAZON.COM. DEDC, LLC. : IN OPPOSITION TO DEFENDANTS’

: MOTION TO DISMISS, OR, IN THE
Defendants. : ALTERNATIVE, TRANSFER VENUE

 

I, Doga Canca, declare as follows:

1.

2,

Iam over 18 years of age and competent to make this Declaration.

I write the instant certification to expound upon various facts and circumstances
surrounding my employment with Defendants (Amazon.Com, Inc., and Amazon.Com
DEDC, LLC.) whom I shall refer to collectively herein as simply “Amazon.”

My specific dates of employment with Amazon were October 3, 2016 through March 5,
2019.

Beginning October 3, 2016, I commenced employment with Amazon as a Temporary
Associate stationed to work at their Robbinsville, New Jersey facility.

Amazon operates its businesses at “fulfillment centers” which have acronyms assigned to
them for identification purposes. The Robbinsville facility was named “EWR4.”

Effective January 25, 2017, I was converted to a full-time regular employee, and
contmued to work at the Robbinsville, New Jersey facility (““EWR4”).

Effective July 29, 2018, I was promoted to the position of General Manager Assistant
(GMA). However, I commenced and completed my training for this position at EWR4.

Beginning in June, 2018, I was diagnosed with a heart condition, which resulted in the
need for a surgical procedure at UPenn Hospital on August 23, 2018.

In order to take time off from work for this procedure, I submitted documentation to
substantiate the need for surgery to my assigned HR Business partner: Jamie Diamond on
August 21, 2018. Ms. Diamond was at all relevant times assigned to and has worked at
the EWR4 facility since July 2017. See Appendix 1 attached hereto.
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 3 of 16 PagelD: 220

10.

11.

12,

13.

14.

15.

16.

17.

I commenced my leave of absence with Amazon from August 23, 2018 through
September 9, 2018. See Appendix 2 attached hereto, This leave of absence was
designated as leave under the Family and Medical Leave Act (“FMLA”). Id.

Given that the Staten Island facility (JFK8) where I was to commence my duties as a
GMA was not yet physically ready to be staffed until mid-September 2018 — I returned
from my medical leave of absence to EWR4 on September 10, 2018 and worked there
through September 12, 2018.

On September 13 and 14, 2018, I worked at one of Amazon’s other New Jersey facilities
(in Edison, NJ, referred to as “LGA9”) for work-related conferences.

Until the State Island (JFK8) facility “launched” on September 27, 2018, I worked at
various conferences in New York, including at hotels and also worked from home in
Levittown, Pennsylvania.

Therefore, I did not physically start working for Amazon at the JFK8 until September 27,
2018.

On January 23, 2019, I applied to EWR4 for a transfer, to the position of Area Manager.

I was granted an interview with the Robbinsville’s management team on February 26,
2019, including Stephen Sauer (Operations Manager), Katelyn Novak (Sr. Maintenance
Manager), and Jamie Diamond (Sr. HR Business Partner). See Appendix 3.

Despite being approved for the transfer to Area Manager (as I had very positive
interviews with the Robbinsville managers), Amazon ultimately declined to hire me for
the Area Manager role in New Jersey and implemented their decision to terminate on
March 5, 2019.

I declare under penalty of perjury pursuant to the laws of the United States of America and the
State of Pennsylvania that the foregoing is true and correct.

Executed in Levittown, Pennsylvania on this __3__rd day of September, 2019.

Lega Canca

Dog Canca
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 4 of 16 PagelID: 221

Appendix 1
see Case 3:19-cv-12318-MAS-ZNQ_ Document 2f-2" Fred OSUSS" Page 5 of 16 PagelD: 222

in| Q Search ey SD py @ Pe

Are You an Aitorney? - 21 new legal clients seeking a local attorney_now. View their cases today! Ad «

Try Premium Free
for 1 Month

 

 

 

 

Human Resource investigator
Meblokk Virtual Services | Build & Hr

Employee Relations Manager

 

MAE St. HR Assistant
MWA Durham, NC, US
Message More... View More

Jamie (Lazarie) Diamond - 3rd By amazon
Sr. HRBP at Amazon er] Penn State University

 

 

 

 

People Also Viewed

Jackson, New Jersey - 500+ connections - Contact info Wendy Berkowitz + 3rd fi

Regional HR Manager at Amazo:

 

 

 

 

 

 

 

 

 

 

. . . , x Amanda Hummel + 3rd
Get the LinkedIn app and see more profiles like Jamie's Sr. HR Business Partner at Amazc
anytime, anywhere _
[ _ .
| cburke@karpf-law.com Send mea link | 3 Jarnie Diamond Tony Huang + 3d
Sr. HREP at Arnazo... | Operations Manager at Amazon
Or send me an SMS instead . eee
2 James Krupa + 3rd
Operations Manager at Amazon
Experience Avik Saha + 3rd
Director, Delivery Strategy
= Amazon
7yrs2 1
ws emos Denis Markov « 3rd
° Sr HREP Sr. Manager, Supply Chain Oper:
Jui 2017 ~ Present + 2 yrs 2 mas at Amazon
Robbinsville, NJ .
=! Emma Wilson - 3rd
o Learning Manager Area Manager II at Amazon
May 2015 — Present - 4 yrs 4 mos
Robbinsville, New Jersey Anand Mehta « 3rd
+ 3r
: Operations Manager Director Of Operations at Amaze
Apr 2015 — Present - 4 yrs 5 mos
Robbinsville, New Jersey Wade Satanik + 3rd
Operations Manager at Amazon
3 Area manager
Jul 2012 — Apr 2015 + 2 yrs 10 mas
Robbinsville, New Jersey Ameer Allen - 3rd
Sr. HRBP at Amazon
Operations Intarn Learn the skills Jamie has
Amazon :
Jun 2011 ~ Aug 2017 - 3 mos : Niche Recruiting

New Castle, DE Viewers: 31,032

 

HR as a Business Part

 

 

Education 1 51,740
i Your connections can now see your active
9 Penn State University { status by default. You can also see wha is
Bachelor of Science (BS), Lagistics, Materials, and Supply Chain Management online or reachable, Learn more yee Experience
2008 - 2012 /

oo a . . . Manage settings  Gotit | 13,252
Activities and Societies: Women in Business, Smeal College of Business Student Mentor, Perii . |

Dance Marathon

  

 

S
a
nay
wn
a
2
3
im
an

 

 

https:/Avww. linkedin.com/in/jamie-diamond-05943083/ 1/2

 

 
eee Case 3:19-cv-12318-MAS-ZNQ_ Docuntent Sto Eiled BUVOStS" Page 6 of 16 PagelD: 223

Q Search QO ry a wa Try Premium Free

for i Month

Management : 30

Endorsed by 11 of Jamie's colleagues at Amazon

Leadership - 25

Endorsed by 10 of Jamie's collaagues at Amazon

Microsoft Office - 22

Endorsed by 8 of Jamie's colleagues at Amazon

 

Show more ~

 

Recommendations

Received (7) Given (0)

 

Jermaine jefferies Jamie is one of the hardest working, helpful, kind, and just all
Picker at Amazon around great people { have had the privilege of working with at
duly 4, 2014, jermaine worked with ae “py: : .

Jamie in different groups Amazon, In my personal opinion the building she is at is lucky to

have her. While she was not my direct supervisor she always
helped me out with any problems | had. in short Jamie ... See more

 

 

 

 

 

 

 

 

~y
Your connections can now see your active |
status by default. You can also see wha is

   
  

hitps:/Awww.linkedin.com/in/jamie-diamand-05943083/

4 online or reachable. Learn more

Manage settings Got it

   

2/2
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 7 of 16 PagelD: 224

Appendix 2 |
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 8 of 16 PagelID: 225 1 of6

amazon
sone)

September 16, 2018

Doga Canca

1] Tweed Road

Levittown, Pennsylvania 19056

Case # 18082600165
Re: Disability Leave Approval Notice

This letter confirms that the Leave of Absence and Accommodations (LOAA) team has made the following
determination regarding your request for a leave of absence with short-term disability benefits. Please review the
decisions and dates carefully.

Claim Status Summary

The below chart provides a summary status of all covered plans associated with your absence.

 

Pian Name Decision Status | Decision Date From Through

 

Amazon STD

 

Medical Approved 09/16/2018 08/23/2018 09/09/2018
Family and
Medical Leave Approved 09/16/2018 08/23/2018 09/09/2018
Act

 

 

 

 

 

 

 

Note: Fulfillment Center employees who take a leave of absence that meets or exceeds a duration of 90
consecutive days, may need retraining upon their return to work.

Your leave has been classified as protected leave under the federal Family and Medical Leave Act (FMLA)
and/or applicable state leave law(s). (For your specific leave designation, refer to the Claim Status Summary
below, which lists all leave types for which you have been approved). This time will be job-protected, and your
fime off from work will reduce your available FMLA and/or applicable state leave balance.

The time during which you receive disability benefits will run at the same time as your FMLA leave and any
approved applicable state leave.

What You Need to Do
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 9 of 16 PagelD: 226 2 of6

* Step 1: Notify the Leave of Absence and Accommodations (LOAA) team of Your Disability Status.
If you have an office visit scheduled, you must contact the Leave of Absence and Accommodations
(LOAA) team after your appointment and provide an update. As needed, the Leave of Absence and
Accommodations (LOAA) team will request additional information directly from your health care
provider and/or will contact you for updates.

Tf you remain out of work beyond 09/09/2018, you will be required to submit continuing proof of
disability or need for leave of absence.

* Step 2: Submit Proof of Your New York State Disability Benefits
If you have not already, fax a copy of your New York state disability insurance benefit check and/or
award letter within 5 business days of receiving it to the 1-847-554-1812, or mail it to:

Leave of Absence and Accommodations (LOAA) team
PO Box 6278
Broomfield, CO 80021

What Happens to Your Job

Your leave has been classified under the federal Family and Medical Leave Act (FMLA) and/or applicable state
leave law(s). This time will be job-protected, and your time off from work will reduce your available FMLA
and/or applicable state leave balances. The time during which you receive disability benefits will run at the same
time as your FMLA leave and any approved applicable state leave.

If you return to your typical work schedule before your job protection ends, you will be entitled to be reinstated
to the same or an equivalent job (with the same pay, benefits, and conditions of employment) as if you had never
gone on leave. However, certain circumstances could prevent your reinstatement (for example, if your position
is eliminated or there is a reduction in workforce).

If you have taken family or medical leave in the previous 12 months, you may not have enough FMLA and/or
applicable state leave entitlement available to cover your entire leave. Please contact the Leave of Absence
and Accommodations (LOAA) team for more information.
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 10 of 16 PagelID: 227 ©

The below chart provides a summary of your family and medica! leave usage as of the date of this letter, as well
as an estimate of how many hours of entitlement you will use during this leave. Your family and medical leave

may run concurrently with any other leave for which you are approved,

Leave Usage Summary

 

 

Estimated Projected Hour
Hours Used to Hours Poyee ours
Plan Name a Used By End of
Date Remaining to .
Leave
Date
Family and Medical Leave Act 96 384 96

 

 

 

 

 

 

When your leave ends, you will have used approximately 96 hour(s) of your 12-week FMLA entitlement,
leaving you with 384 hour(s) remaining.

Note: If your leave dates change, please contact the Leave of Absence and Accommodations (LOAA) team to
confirm your adjusted remaining FMLA entitlement.

What Happens to Your Pay

STD Benefits

STD benefits begin after you have been unable to work for seven calendar days and may continue for up to 25
weeks. The amount you receive depends on the approved length of your disability and the entitlement benefit
provided by your STD plan.

You can use available accrued paid time off, such as vacation or personal time, to cover all or part of the waiting
period. If you do not have enough paid time off to cover the entire waiting period, the portion that is not covered
will be unpaid leave.

Note: Depending on your work city or state, you may have other paid time off that vou can apply,

Please note: RSU vesting will suspend on the 1st day of any unpaid personal leave of absence (excluding
military leave).

Health and Insurance Benefits

if you have health insurance coverage (medical/dental and vision insurance) under Amazon and its affiliates’
benefit plans, deductions for your benefits coverage will continue as long as you are receiving pay from Amazon
and its affiliates.If you are not receiving pay, your benefit premium payments will be deducted from your pay
after you return to work.

If you do not return to work, you may be required to repay any premium payments made by Amazon and its
affiliates during your leave to maintain your coverage.

3 of 6
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 11 of 16 PagelD: 228 4ofé

For additional information pertaining to the impacts of leave on your benefits, please reference the enclosed
Benefits During LOA Guide.

New York DBL benefits

Your STD benefits will be reduced by the maximum amount of New York DBL. benefits for which you are
eligible. Any necessary adjustments will be made after the Leave of Absence and Accommodations (LOAA)
team receives proof of your New York DBL benefit amount.

Note: lf your New York DBL benefit is greater than your STD benefit, your STD benefit payments will end.
You will receive New York DBL benefit payments for the duration of your approved, certified period of
disability.

Returning to Work

Your return-to-work date will be determined based on information we receive from your health-care provider.

Before you can return to work, you must provide the Leave of Absence and Accommodations (LOAA) team
with documentation from your health care provider certifying that you are able to return to work. You can fax
the documentation to 1-847-554-1812. The Leave of Absence and Accommodations (LOAA) team will
coordinate all return-to-work arrangements with you and your employer. If you do not provide the necessary
return-to-work documentation, your return could be delayed, and your pay and attendance may be impacted.

You have notified us that your expected return to work date is . If this date changes or you are unable to return
to work, please notify the Leave of Absence and Accommodations (LOAA) team so that additional
documentation may be obtained to support a continued disability.

Before you return to work, you must provide the Leave of Absence and Accommodations (LOAA) team with
documentation from your health care provider certifying that you are able to return to work. You can fax the
documentation to 1-847-554-1812. The Leave of Absence and Accommodations (LOAA) team will coordinate
all return-to-work arrangements with you and your employer. If you do not provide the necessary return-to-work
documentation, your return could be delayed, and your pay and attendance may be impacted.

You have indicated that you returned to work on ; your claim has been updated with this information. If this date
is not accurate, please notify the Leave of Absence and Accommodations (LOAA) team.

If you need to request an extension to your claim, contact your manager and the Leave of Absence and
Accommodations (LOAA) team as soon as possible.

For More Information

If you have any questions about your claim, contact the Leave of Absence and Accommodations (LOAA) team
at 1-888-892-7180, option |. Representatives are available between 5:00 a.m. and 5:00 p.m. Pacific time,
Monday through Friday.

Enclosure(s):
Fax Cover Sheet
Benefits During LOA Guide
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 12 of 16 PagelD: 229 5 of 6

STD Intake Repayment
Envelope

 

Any claim adjustment described above for Amazon and its affiliates is performed by Reed Group Management LLC (‘Reed Group’), a Connecticut limited liability
cotipany and licensed third party administrator. Reed Group does business as ‘Reed Management Administrators, LLC in CA, 'Reed Group Claim Services LLC in
NY, and ifs own name in other states,
Case 3:19-cv-12318-MAS-ZNQ Document 21-2 Filed 09/03/19 Page 13 of 16 PagelID: 230

Appendix 3
{201 f, Karpf & C i, P.C. Mait - : zon. Vi -si i i ion. —
cere CASE 3:19-CV-12318- MAS ENO DOCUINeNT Leo ENC OOO S eae THE AOR SID: 231

  

Christine Burke <cburke@karpf-iaw.com>

 

Fwd: Amazon Virtual On-site Interview Confirmation — Doga Canca

 

 

Doga Canca <dogacanca@gmail.com> Tue, Aug 27, 20179 at 3:43 PM
To: Christine Burke <cburke@karpf-iaw.com>

aH Forwarded message --------«

From: Mukund, Pranathi <pranath@amazon.com>

Date: Thu, Feb 21, 2019 at 4:06 PM

Subject: Amazon Virtual On-site Interview Confirmation — Doga Canca
To: Canca, Doga <cancadec@amazon.com>

CC: Colvin, Chris <colvic@amazon.com>

fulfillment

 

Hi Doga,

We are looking forward to speaking with you on Tuesday, February 26, 2019, at your virtual interview via Amazon
Chime! We would like to make sure you have everything you need to be successful in your upcoming interview, so please
let me know if you have any questions.

INTERVIEW DETAILS

Date: Tuesday, February 26, 2019

Time: 11:00 AM EST

Location: Amazon Chime (details below) - Meeting ID: 9654 34 4384

Time Zone: EST

INTERVIEW SCHEDULE

https://mail.google.com/mail/u/0?tk=b3b0ac6416&view=pt&search=all&permmsgid=msg-i%3A164305046449080904 S&dsqt=1&simpl=msg-f%3A1643... 1/3
8/27/2019 Karpf, Karpf & Cerutti, P.C. Mail - Fwd: Amazon Virtual On-site Interview Confirmation — Doga Canca
ou PiPbs hosting asso ENO Document 21-2 Filed 09/03/19 Page 15 of 16 PagelD: 232

 

 

 

 

Time (EST) Interviewers (Tittle) Chime Meeting Id
11:00 - 11:45am Stephen Sauer (Operations Manager) Meeting ID: 9654 34 4384
11:50 - 12:35om Katelyn Novak (Sr. Maintenance Manager) Meeting ID: 9654 34 4384
12:40 -~ 1:25pm Jamie Diamond (Sr HR Business Partner) Meeting ID: 9654 34 4384

 

 

 

 

 

“If this schedule does not_align with your shift, please notify_us and your site HR so that we can make
accommodations.

This interview will be conducted via Chime. Please dial into each interviewer’s Chime Conference Line during
the appropriate time slot. If you require a computer or a quiet space to take your interview, please reach out to
your site HR to make any arrangements necessary.

Conference Call Instructions:
1) Dial into Chime with the first phone number.

2) When prompted, enter the PIN number and then hit the # button/or simply follow the instructions by the
automated voice.

3) You're int If the interviewers have not joined the cail within 5 minutes of the interview time, please email me.

INTERVIEW PREPARATION
- Interview Prep Document: Please review for tips to a successful interview
- Begin preparing now. We want you to perform well in your interview, so we've put together some great resources to help
you prepare at ownyourcareer.amazon.com. On this site you can watch a video about How to Interview, use the STAR
meinod io become farnilar with Amazon's

behavioral based interviewing style, and find lots of other great resources to help you prepare.
5 Day Promise: The recruiting team will follow up with you within 5 business days of your onsite interview taking place.
We will send you an email notifying you of your interview outcome, and we will send an email to your current manager
providing detail interview feedback to review with you. Please note, at this point in the interview process we ask that you
disregard any applicant status changes in the Portal for this position. Our recruiting processes may cause changes to

your status that do not accurately reflect your current state. Your interview outcome will be communicated to you via
email.

Please confirm via emaii that you have received this information.

Good luck with your interviews. We're looking forward to meeting you and learning more about you!

Pranathi Mukund, Recruiting Coordinator

Amazon Worldwide Operations Talent Acquisition

https://mail.google.com/mail/u/07ik=b3b0ac6d 1 6&view=pt&search=all&permmsgid=msg-f%3A1643050464490809H1 3&dsqt=1 &simpl=msg-f%3A1643... 2/3
me" CaS. 3; 19-CV-12318- MAS ENO Document 31-3 Filed Us/Os/1S Mage TE ot LEB AVSID: 233

E: pranath@amazon.com

Learn more here about interviewing at Amazon!

Pada ers

 

Sincerely,

Doga Canca

 

3 attachments

* Area Manager JD Updated PDF.PDF
409K

a Amazon Onsite Prep Doc Non-Exempt.padf
2537K

*) Amazon Onsite Prep Doc Exempt.pdf
2704K

https://mail.googie.com/mail/u/07ik=b3b0ac641 6&view=pt&search=all&permmsgid=msgf%3A1 6430504644908090138dsqt=1&simpl=msgf%3A1643... 3/3
